43 F.3d 1456
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Jose Miguel LARA-ARIAS, Petitioner, Appellant,v.UNITED STATES of America, Respondent, Appellee.
No. 94-1901
United States Court of Appeals,First Circuit.
Jan. 13, 1995

Appeal from the United States District Court for the District of New Hampshire [Hon.  Paul J. Barbadoro, U.S. District Judge ]
David P. Slawsky and Upton, Sanders & Smith on brief for appellant.
Paul M. Gagnon, United States Attorney, and Peter E. Papps, First Assistant United States Attorney, on brief for appellee.
D.N.H.
AFFIRMED.
Before TORRUELLA, Chief Judge, CYR and BOUDIN, Circuit Judges.
PER CURIAM.


1
We have reviewed the record and conclude that the district court's resolution of the credibility issue was not clearly erroneous and that the court properly placed the burden of proof on petitioner.  United States v. DiCarlo, 575 F.2d 952, 954 (1st Cir.), cert. denied, 439 U.S. 834 (1978).  The judgment denying petitioner's Sec. 2255 petition is summarily affirmed.  Loc. R. 27.1.


2
Affirmed.